       Case 6:20-cv-00066-DLC Document 84 Filed 09/18/20 Page 1 of 3



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           HELENA DIVISION

DONALD J. TRUMP FOR                                 CV 20–66–H–DLC
PRESIDENT, INC., REPUBLICAN
NATIONAL COMMITTEE;                             (Consolidated with Case No. CV–
NATIONAL REPUBLICAN                                   20–67–H–DLC)
SENATORIAL COMMITTEE;
MONTANA REPUBLICAN STATE
CENTRAL COMMITTEE,
                                                         ORDER
                     Plaintiffs,

and

GREG HERTZ, in his official capacity
as Speaker of the Montana House of
Representatives; SCOTT SALES, in
his official capacity as President of the
Montana Senate, on behalf of the
Majorities of the Montana House of
Representatives and the Montana
Senate,

                     Intervenor-
                     Plaintiffs,

vs.

STEPHEN BULLOCK, in his official
capacity as Governor of Montana;
COREY STAPLETON, in his official
capacity as Secretary of State of
Montana,

                      Defendants,

and

                                            1
        Case 6:20-cv-00066-DLC Document 84 Filed 09/18/20 Page 2 of 3




 DSCC, DCCC, and MONTANA
 DEMOCRATIC PARTY,

                       Intervenor-
                       Defendants.


      Before the Court is Plaintiffs’ motion seeking clarification of this Court’s

September 16, 2020 Order (Doc. 69) imposing certain restrictions on counsels’

attendance and participation at the hearing currently set for September 22, 2020.

(Doc. 70.)

      The Court’s Order stated that it will not entertain requests to appear

remotely from counsel who intend to argue at the September 22, 2020 hearing.

(Doc. 69 at 4–5.) Plaintiffs’ seek clarification of whether, in light of Local Rule

83.1(d)(6), non-arguing local counsel must appear personally at the September 22,

2020 hearing even if only pro hac vice counsel intends to argue. (Doc. 70 at 2.)

Plaintiffs’ represent that pro hac vice counsel, rather than local counsel, will

provide oral argument in support of their case. (Id.)

      Local Rule 83.1(d)(6) requires local counsel to “participate actively in all

phases of the case” which includes their attendance at all court proceedings for a

given matter in which pro hac vice counsel is involved. It is the view of this Court,

however, that such attendance can be accomplished through remote attendance

without offense to the Local Rules. As such, local counsel for the numerous pro

                                           2
        Case 6:20-cv-00066-DLC Document 84 Filed 09/18/20 Page 3 of 3



hac vice admitted in this case shall be permitted to attend the hearing remotely if

they do not intend to present argument on their parties’ behalf.

      Accordingly, IT IS ORDERED that the Court clarifies its prior Order (Doc.

69) by specifying that local counsel need only attend the September 22, 2020

hearing personally if they intend to participate in oral argument. If local counsel

does not intend to participate in oral argument, then they shall be permitted to

attend remotely by following the instructions contained in this Court’s prior Order.

(Doc. 69 at 5.)

      DATED this 18th day of September, 2020.




                                          3
